Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3 and 12 of PTO-303
The Applicant’s request for entry into AFCP 2.0 is acknowledged and appreciated, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
	The amendments add new limitations to the claims which will need to be searched and checked for new matter.  Specifically, claim 14 has been amended to include the limitations: "endothelial cells selected from mesenchymal stem cells differentiated into vascular endothelial cells and cells obtained from a vascular endothelial tissue”: “the functional cells are cardiomyocytes"; “said cardiomyocytes are selected from mesenchymal stem cells differentiated into cardiomyocytes and cardiomyocytes obtained from a cardiac tissue”; and “the re-absorbable biocompatible polymeric matrix comprises type 1 collagen.”  Additionally, new claim 34 has been added with the limitation of “the mesenchymal stem cells, endothelial cells, and functional cells are viable up to 28 days after the polymerization reaction is carried out.”  These limitations were not presented in any of the previously examined claims.  Accordingly, they would require a new search and consideration or determination whether these new limitations contain new matter.  In order to properly examine the new 

Response to Applicant’s remarks
Response to Rejections under 35 U.S.C. § 103
The Applicant’s remarks are based on the prior art references, Presnell and Bell, failing to teach the new limitations of amended claim 14.  Applicant argues that a person of ordinary skill in the art would have had very little expectation of success in combining the references cited by the examiner to develop the claimed method as amended (Remarks pg. 8-8 bridging para.).  As stated above, these new limitations will require a new search to be properly examined.  

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632